Shaw, C. J.
On exceptions from the municipal court, the case appears to be this: The defendant was indicted for larceny, in stealing one book of accounts concerning money due, one receipt, release or defeasance, and a sum of money. The jury acquitted him of stealing the money, and convicted him of stealing the book of accounts and receipt.
The defendant is a tailor, who employs women to work by the piece ; and the custom is to give to each a small manuscript book, in which the various pieces of each are entered, generally under the names of the persons for whom they are made, with the prices annexed. Such a book had been given *276to Alida M. Rholl, and her name written therein by the defendant.
The first exception is, that this was not a “ book of accounts,” within the meaning of the statute, (Rev. Sts. c. 126, § 17,) so as to be the subject of larceny. The principal argument in support of this exception is, that this is not a book of original entries, which would be evidence for the owner, with the aid of his own oath, in support of an action in his own name. But the court are of opinion that this exception cannot be sustained. The words of the statute are, “ any book of accounts for or concerning money or goods due, or to become due, or to be delivered.” The book fully satisfies this description. It concerns money due, and goods to be delivered. Connected with other facts, it might be used as legal evidence. The statute does not confine the description to books of original entries. It may be a great injury to a person to steal the books containing the statements oi his accounts with others, though not evidence as a book of original entries. It may be valuable for his own information.
Nor is there any ground, on this evidence to say that the book was not her property. The same evidence which shows that the defendant ever owned it shows that he gave it to her. The gift and actual delivery of it to her made it her property. Nor did the return of the book to him, on Saturday, divest her property. It was a temporary surrender of the possession for a special purpose. But it was restored to her possession, and she had made additional entries in it, before the alleged felonious taking ; so that it was then her property and taken from her possession.
The second exception is, that the receipt or release was not the subject of larceny. The bill of exceptions shows that she had declined making the two last articles, amounting to $5 82, unless Pierce & Nichols, by whom the defendant himself was employed, would pay her; and this they agreed to do. They were then her debtors, as sureties for the defendant. The certificate which he had required to be given to him on payment, and which he took without payment, was, *277in terms, a discharge to them, which he wanted for the express purpose of obtaining the money from them, which he could not obtain without. It comes directly within the description of a receipt or release. It is an acknowledgment of having received payment of the defendant, and a discharge of her claim on Pierce & Nichols. It also purported that she had received payment of the defendant, and was therefore, in form, a discharge to him.
The third exception is, that the court charged the jury, that the defendant, on the evidence, might be found guilty of stealing both the book and the receipt; that they did so find, and found the aggregate value to be $17-17. It appears to us that this is answered by a reference to the facts proved. The evidence shows that there was due to Alida M. Rholl, on Saturday, when she went for a settlement, $20-17, including the two articles, not then entered on the book, for which she held Pierce & Nichols responsible; and the defendant then paid her $3. There was then due to her, on Tuesday, when the book and receipt were taken, $17-17. The book and receipt were both her property; they were to be delivered to him on paying the money, which had not been paid; and of course they both remained her property when they were taken, and both together were evidence -of a debt due to her of $17-17. We can, therefore, perceive no mistake in the direction, nor in the finding of the jury upon it.

Exceptions overruled.